                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 1 of 13



                                         1   Ogonna Brown, Esq.                                   Brian K. Murphy, Esq.
                                             Nevada Bar No. 7589                                  murphy@mmmb.com
                                         2   OBrown@lrrc.com                                      Jonathan P. Misny, Esq.
                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP                   misny@mmmb.com
                                         3   3993 Howard Hughes Parkway, Suite 600                Murray Murphy Moul + Basil LLP
                                             Las Vegas, NV 89169                                  1114 Dublin Road
                                         4   Tel: 702.949.8200                                    Columbus, OH 43215
                                             Fax: 702.949.8398                                    Tel: 614.488.0400
                                         5                                                        Fax: 614.488.0401
                                             Attorneys for Plaintiff Louis Naiman
                                         6                                                        Pro Hac Vice Applications Pending

                                         7
                                                                      IN THE UNITED STATES DISTRICT COURT
                                         8                                 FOR THE DISTRICT OF NEVADA

                                         9   LOUIS NAIMAN, an individual, on behalf of          CIVIL ACTION FILE NO.
                                             himself and others similarly situated,
                                        10
3993 Howard Hughes Parkway, Suite 600




                                                      Plaintiff,
                                        11                                                      COMPLAINT – CLASS ACTION
                                             v.
                                        12
                                             BLUE RAVEN SOLAR, LLC, a Utah limited              JURY TRIAL DEMANDED
                                        13   liability corporation; DOES I through X,
Las Vegas, NV 89169




                                             inclusive; and ROE CORPORATIONS I
                                        14   through X, inclusive,

                                        15            Defendant.
                                        16
                                                      Louis Naiman (“Plaintiff” or “Mr. Naiman”), by and through his counsel of record, Lewis
                                        17
                                             Roca Rothgerber Christie LLP and Murray Murphy Moul + Basil LLP, file this Class Action
                                        18
                                             Complaint, alleging claims against Defendants Blue Raven Solar, LLC (“Blue Raven Solar”) as
                                        19
                                             authorized by Rule 23 of the Federal Rules of Civil Procedure.
                                        20
                                                                                    Preliminary Statement
                                        21
                                                      1.      Plaintiff Louis Naiman (“Plaintiff” or “Mr. Naiman”) brings this action to enforce
                                        22
                                             the consumer-privacy provisions of the Telephone Consumer Protection Act (“TCPA”), 47
                                        23
                                             U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public outrage about the
                                        24
                                             proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,
                                        25
                                             132 S. Ct. 740, 745 (2012).
                                        26

                                        27

                                        28
                                             109266848.1
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 2 of 13



                                         1            2.    Mr. Naiman alleges that Blue Raven Solar, LLC (“Blue Raven Solar”)

                                         2   commissioned automated telemarketing calls to Mr. Naiman and other putative class members

                                         3   without their prior express written consent.

                                         4            3.    Mr. Naiman and putative class members never consented to receive these calls.

                                         5   Because telemarketing campaigns generally place calls to hundreds of thousands or even millions

                                         6   of potential customers en masse, Mr. Naiman brings this action on behalf of a proposed

                                         7   nationwide class of other persons who received illegal telemarketing calls from or on behalf of

                                         8   Blue Raven Solar.

                                         9            4.    A class action is the best means of obtaining redress for the Defendant’s wide-

                                        10   scale illegal telemarketing and is consistent both with the private right of action afforded by the
3993 Howard Hughes Parkway, Suite 600




                                        11   TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                        12                                                    Parties

                                        13            5.    Plaintiff Louis Naiman currently resides in Nevada.
Las Vegas, NV 89169




                                        14            6.    Defendant Blue Raven Solar, LLC is a Utah limited liability corporation with its

                                        15   principal place of business in Utah. Blue Raven Solar engages in telemarketing conduct into this

                                        16   district and others throughout the nation in order to market its products and services for

                                        17   installation in residences in those locations.

                                        18                                          Jurisdiction & Venue

                                        19            7.    The Court has federal question subject matter jurisdiction over these TCPA claims.

                                        20   Mims, 132 S. Ct. 740.

                                        21            8.    The Court has personal jurisdiction over Blue Raven Solar because it engaged in

                                        22   telemarketing conduct into this district by commissioning a third party to make automated

                                        23   telemarketing calls into this district in order to market its products and services for installation in

                                        24   Nevada residences, and Plaintiff received such an automated telemarketing call in this district.

                                        25            9.    Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part of the

                                        26   events or omissions giving rise to the claim occurred in this district, as the automated call at issue

                                        27   was made to and received by the Plaintiff in this district.

                                        28
                                             109266848.1                                       -2-
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 3 of 13



                                         1                                         TCPA Background

                                         2            10.    In 1991, Congress enacted the TCPA to regulate the explosive growth of the

                                         3   telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing …

                                         4   can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

                                         5   No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

                                         6   The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones

                                         7            11.    The TCPA makes it unlawful “to make any call (other than a call made for

                                         8   emergency purposes or made with the prior express consent of the called party) using an

                                         9   automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

                                        10   number assigned to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii). The
3993 Howard Hughes Parkway, Suite 600




                                        11   TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S.C.

                                        12   § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

                                        13            12.    According to findings by the Federal Communication Commission (“FCC”), the
Las Vegas, NV 89169




                                        14   agency Congress vested with authority to issue regulations implementing the TCPA, such calls

                                        15   are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

                                        16   nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

                                        17   inconvenient.

                                        18            13.    The FCC also recognized that “wireless customers are charged for incoming calls

                                        19   whether they pay in advance or after the minutes are used.” In re Rules and Regulations

                                        20   Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order, 18

                                        21   FCC Rcd. 14014, 14115, ¶ 165 (2003).

                                        22            14.    In 2013, the FCC required prior express written consent for all autodialed or

                                        23   prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

                                        24   Specifically, it ordered that:

                                        25            [A] consumer’s written consent to receive telemarketing robocalls must be signed
                                        26            and be sufficient to show that the consumer: (1) received “clear and conspicuous
                                                      disclosure” of the consequences of providing the requested consent, i.e., that the
                                        27            consumer will receive future calls that deliver prerecorded messages by or on
                                                      behalf of a specific seller; and (2) having received this information, agrees
                                        28
                                             109266848.1                                    -3-
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 4 of 13



                                         1            unambiguously to receive such calls at a telephone number the consumer
                                                      designates.[] In addition, the written agreement must be obtained “without
                                         2            requiring, directly or indirectly, that the agreement be executed as a condition of
                                         3            purchasing any good or service.[]”

                                         4   In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

                                         5   Rcd. 1830, 1844 (2012) (footnotes omitted).
                                         6   The Growing Problem of Automated Telemarketing
                                         7            15.       “Robocalls and telemarketing calls are currently the number one source of
                                         8   consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),
                                         9   https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls             (statement     of     FCC
                                        10
3993 Howard Hughes Parkway, Suite 600




                                             chairman).
                                        11            16.       “The FTC receives more complaints about unwanted calls than all other
                                        12   complaints combined.”            Staff of the Federal Trade Commission’s Bureau of Consumer
                                        13
Las Vegas, NV 89169




                                             Protection, In re Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991,
                                        14   Notice        of    Proposed     Rulemaking,      CG     Docket      No.    02-278,     at   2    (2016),
                                        15   https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
                                        16   consumer-protection-federal-communications-commission-rules-
                                        17   regulations/160616robocallscomment.pdf.
                                        18            17.       In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,
                                        19   compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National
                                        20   Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-
                                        21   events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.
                                        22            18.        The New York Times reported on the skyrocketing number of robocall complaints
                                        23   and widespread outrage about illegal telemarketing.               Tara Siegel Bernard, Yes, It’s Bad.
                                        24   Robocalls,         and   Their     Scams,   Are    Surging,       N.Y.     Times      (May   6,   2018),
                                        25   https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html; see also Katherine
                                        26   Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.
                                        27

                                        28
                                             109266848.1                                        -4-
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 5 of 13



                                         1   (July 4, 2018), https://www.wsj.com/articles/why-there-are-so-many-robocalls-heres-what-you-

                                         2   can-do-about-them-1530610203.

                                         3            19.   A technology provider combating robocalls warned that nearly half of all calls to

                                         4   cell phones next year will be fraudulent. Press Release, First Orion, Nearly 50% of U.S. Mobile

                                         5   Traffic Will Be Scam Calls in 2019 (Sept. 12, 2018), https://www.prnewswire.com/news-

                                         6   releases/nearly-50-of-us-mobile-traffic-will-be-scam-calls-by-2019-300711028.html.

                                         7                                          Factual Allegations

                                         8   Call to Mr. Naiman

                                         9            20.   Plaintiff Naiman is a “person” as defined by 47 U.S.C. § 153(39).

                                        10            21.   Mr. Naiman’s telephone number, (707) 832-XXXX, is registered to a cellular
3993 Howard Hughes Parkway, Suite 600




                                        11   telephone service.

                                        12            22.   On April 8, 2019 at 11:01 AM, Mr. Naiman received an automated telemarketing

                                        13   call to his cellular telephone number from the caller ID (707) 210-0004.
Las Vegas, NV 89169




                                        14            23.   When Mr. Naiman answered the call, there was a distinctive click and a pause

                                        15   before the telemarketing sales representative came on the line.

                                        16            24.   This click and pause is a telltale sign of a predictive dialer. The click and pause

                                        17   signifies the algorithm of the predictive dialer operating. The predictive dialer dials thousands of

                                        18   numbers at once and only transfers the call to a live agent once a human being is on the line. As a

                                        19   result, this telemarketing activity shifts the burden of wasted time to call recipients such as Mr.

                                        20   Naiman.

                                        21            25.   A predictive dialer is an automatic telephone dialing system (“ATDS”) as that

                                        22   term is defined by the TCPA.

                                        23            26.   Because of the predictive dialer, Mr. Naiman was greeted with dead air when he

                                        24   answered the call before a live person finally came on the line.

                                        25            27.   The Caller ID for the call, (707) 210-0004, is a non-working “spoofed” number.

                                        26

                                        27

                                        28
                                             109266848.1                                     -5-
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 6 of 13



                                         1            28.   The fact that the Caller ID was spoofed is further evidence of the use of an ATDS,

                                         2   as it typically takes a computer dialing system to manipulate the Caller ID that will display on the

                                         3   call recipient’s phone.

                                         4            29.   A telemarketing sales representative named “Ryan” came on the line and, using a

                                         5   scripted sales pitch, asked Mr. Naiman a series of questions to determine his interest in and

                                         6   qualifications for solar panel installation for his residence.

                                         7            30.   “Ryan” told Mr. Naiman that his company was called “Renew Solar Power,”

                                         8   although upon further research there do not appear to be any entities doing business in or

                                         9   engaging in telemarketing into the United States using that name.

                                        10            31.   Upon verifying Mr. Naiman’s qualifications, “Ryan” directly transferred the call to
3993 Howard Hughes Parkway, Suite 600




                                        11   Blue Raven Solar while Mr. Naiman remained on the line.

                                        12            32.   “Ammon Musselman” then came on the line and informed Mr. Naiman that the

                                        13   name of his company was “Blue Raven Solar” and proceeded to attempt to sell Mr. Naiman Blue
Las Vegas, NV 89169




                                        14   Raven Solar products and services for installation in his residence.

                                        15            33.   Musselman gave Mr. Naiman the website address of BlueRavenSolar.com, which

                                        16   is Blue Raven Solar’s website, and informed Plaintiff that he was located in Las Vegas, Nevada.

                                        17   He provided Mr. Naiman his direct phone number of (702) 710-1287.

                                        18            34.   Mr. Naiman provided an email address so that he could confirm the identity of the

                                        19   caller. He proceeded to receive an email from Musselman listing Blue Raven Solar along with

                                        20   his contact information.

                                        21            35.   Mr. Naiman is not a customer of Defendant or “Renew Solar Power” and has not

                                        22   consented to receive telemarketing calls prior to the receipt of these calls.

                                        23            36.   Plaintiff and the other call recipients were harmed by these calls. They were

                                        24   temporarily deprived of legitimate use of their phones because the phone line was tied up during

                                        25   the telemarketing calls, and their privacy was improperly invaded. Moreover, these calls injured

                                        26   Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, were a

                                        27   nuisance, and disturbed the solitude of Plaintiff and the class.

                                        28
                                             109266848.1                                       -6-
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 7 of 13



                                         1                         Blue Raven Solar’s Liability for its Agent’s Conduct

                                         2            37.    For more than twenty years, the FCC has explained that its “rules generally

                                         3   establish that the party on whose behalf a solicitation is made bears ultimate responsibility for any

                                         4   violations.” In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

                                         5   Memorandum Opinion and Order, 10 FCC Rcd. 12391, 12397, ¶ 13 (1995).

                                         6            38.    In its January 4, 2008 ruling, the FCC likewise held that a company on whose

                                         7   behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

                                         8   recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

                                         9   sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

                                        10            39.    In fact, the Federal Communication Commission has instructed that sellers such as
3993 Howard Hughes Parkway, Suite 600




                                        11   Blue Raven Solar may not avoid liability by outsourcing telemarketing to third parties, such as

                                        12   “Renew Solar Power”:

                                        13
Las Vegas, NV 89169




                                                      [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
                                        14            activities to unsupervised third parties would leave consumers in many cases
                                                      without an effective remedy for telemarketing intrusions. This would particularly
                                        15            be so if the telemarketers were judgment proof, unidentifiable, or located outside
                                                      the United States, as is often the case. Even where third-party telemarketers are
                                        16            identifiable, solvent, and amenable to judgment limiting liability to the
                                                      telemarketer that physically places the call would make enforcement in many cases
                                        17
                                                      substantially more expensive and less efficient, since consumers (or law
                                        18            enforcement agencies) would be required to sue each marketer separately in order
                                                      to obtain effective relief. As the FTC noted, because “[s]ellers may have thousands
                                        19            of ‘independent’ marketers, suing one or a few of them is unlikely to make a
                                                      substantive difference for consumer privacy.”
                                        20
                                             In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the
                                        21
                                             TCPA Rules, 28 FCC Rcd. 6574, 6588, ¶ 37 (2013) (“May 2013 FCC Ruling”) (internal citations
                                        22
                                             omitted).
                                        23
                                                      40.    On May 9, 2013, the FCC released a Declaratory Ruling holding that a corporation
                                        24
                                             or other entity that contracts out its telephone marketing “may be held vicariously liable under
                                        25
                                             federal common law principles of agency for violations of either section 227(b) or section 227(c)
                                        26
                                             that are committed by third-party telemarketers.” 1
                                        27
                                             1
                                                 May 2013 FCC Ruling, 28 FCC Rcd. at 6574, ¶ 1.
                                        28
                                             109266848.1                                     -7-
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 8 of 13



                                         1            41.    The May 2013 FCC Ruling held that, even absent evidence of a formal contractual

                                         2   relationship between the seller and the telemarketer, a seller is liable for telemarketing calls if the

                                         3   telemarketer “has apparent (if not actual) authority” to make the calls. Id. at 6586, ¶ 34.

                                         4            42.    The May 2013 FCC Ruling further clarifies the circumstances under which a

                                         5   telemarketer has apparent authority:

                                         6            [A]pparent authority may be supported by evidence that the seller allows the
                                                      outside sales entity access to information and systems that normally would be
                                         7
                                                      within the seller’s exclusive control, including: access to detailed information
                                         8            regarding the nature and pricing of the seller’s products and services or to the
                                                      seller’s customer information. The ability by the outside sales entity to enter
                                         9            consumer information into the seller’s sales or customer systems, as well as the
                                                      authority to use the seller’s trade name, trademark and service mark may also be
                                        10
3993 Howard Hughes Parkway, Suite 600




                                                      relevant. It may also be persuasive that the seller approved, wrote or reviewed the
                                        11            outside entity’s telemarketing scripts. Finally, a seller would be responsible under
                                                      the TCPA for the unauthorized conduct of a third-party telemarketer that is
                                        12            otherwise authorized to market on the seller’s behalf if the seller knew (or
                                                      reasonably should have known) that the telemarketer was violating the TCPA on
                                        13
Las Vegas, NV 89169




                                                      the seller’s behalf and the seller failed to take effective steps within its power to
                                                      force the telemarketer to cease that conduct.
                                        14
                                             Id. at 6592, ¶ 46.
                                        15
                                                      43.    Blue Raven Solar is liable for the telemarketing calls that were initiated by
                                        16
                                             “Renew Solar Power” before being transferred to Blue Raven Solar.
                                        17
                                                      44.    Blue Raven Solar hired “Renew Solar Power” to originate new business using
                                        18
                                             automated telemarketing calls.
                                        19
                                                      45.    Blue Raven Solar could have restricted “Renew Solar Power” from using
                                        20
                                             automated telemarketing, but it did not.
                                        21
                                                      46.    Blue Raven Solar also accepted the benefits of “Renew Solar Power’s” illegal
                                        22
                                             telemarketing by accepting live transfers of leads directly from “Renew Solar Power,” despite the
                                        23
                                             fact that those leads were generated through illegal telemarketing.
                                        24
                                                      47.    Blue Raven Solar had absolute control over whether, and under what
                                        25
                                             circumstances, it would accept a customer.
                                        26

                                        27

                                        28
                                             109266848.1                                      -8-
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 9 of 13



                                         1             48.   Blue Raven Solar determined the parameters and qualifications for customers to be

                                         2   transferred to a live Blue Raven Solar representative and required “Renew Solar Power” to adhere

                                         3   to those requirements.

                                         4             49.   Blue Raven Solar knew (or reasonably should have known) that “Renew Solar

                                         5   Power” was violating the TCPA on its behalf and failed to take effective steps within its power to

                                         6   force the telemarketer to cease that conduct. Any reasonable seller that accepts telemarketing call

                                         7   leads from lead generators would, and indeed must, investigate to ensure that those calls were

                                         8   made in compliance with TCPA rules and regulations.

                                         9             50.   By having “Renew Solar Power” initiate the calls on its behalf to generate new

                                        10   business, Blue Raven Solar “manifest[ed] assent to another person … that the agent shall act on
3993 Howard Hughes Parkway, Suite 600




                                        11   the principal’s behalf and subject to the principal’s control” as described in the Restatement

                                        12   (Third) of Agency.

                                        13             51.   “Renew Solar Power” transferred customer information directly to Blue Raven
Las Vegas, NV 89169




                                        14   Solar. Thus, the company that Blue Raven Solar hired has the “ability … to enter consumer

                                        15   information into the seller’s sales or customer systems,” as discussed in the May 2013 FCC

                                        16   Ruling.

                                        17             52.   Blue Raven Solar approved the “Renew Solar Power” script for determining

                                        18   whether a customer was eligible to be transferred directly to speak with a Blue Raven Solar

                                        19   employee, as discussed in the May 2013 FCC Ruling.

                                        20             53.   Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

                                        21   of these kinds of relationships … through discovery, if they are not independently privy to such

                                        22   information.” Id. at 6592-593, ¶ 46. Evidence of circumstances pointing to apparent authority on

                                        23   behalf of the telemarketer “should be sufficient to place upon the seller the burden of

                                        24   demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

                                        25   acting as the seller’s authorized agent.” Id. at 6593, ¶ 46.

                                        26   ...

                                        27   ...

                                        28
                                             109266848.1                                      -9-
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 10 of 13



                                         1                                         Class Action Allegations

                                         2            54.    As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

                                         3   Procedure, Plaintiff brings this action on behalf of a class of all other persons or entities similarly

                                         4   situated throughout the United States.

                                         5            55.    The class of persons Plaintiff proposes to represent is tentatively defined as:

                                         6            All persons within the United States to whom: (a) Blue Raven Solar, and/or a third
                                         7            party acting on its behalf, made one or more non-emergency telephone calls; (b)
                                                      promoting Blue Raven Solar products or services; (c) to their cellular telephone
                                         8            number; (d) using an automatic telephone dialing system or an artificial or
                                                      prerecorded voice; and (e) at any time in the period that begins four years before
                                         9            the date of the filing of this Complaint to trial.
                                        10
3993 Howard Hughes Parkway, Suite 600




                                                      56.    Excluded from the class are counsel, the Defendant, any entities in which the
                                        11   Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom
                                        12   this action is assigned, and any member of such judge’s staff and immediate family.
                                        13            57.    The class as defined above is identifiable through phone records and phone
Las Vegas, NV 89169




                                        14   number databases.
                                        15            58.    The potential class members number at least in the thousands. Individual joinder
                                        16   of these persons is impracticable.
                                        17            59.    Plaintiff is a member of the class.
                                        18            60.    There are questions of law and fact common to Plaintiff and to the proposed class,
                                        19   including but not limited to the following:
                                        20                   a. Whether Defendant violated the TCPA by using automated calls to contact
                                        21   putative class members’ cellular telephones;
                                        22                   b. Whether Defendant’s agent(s) initiated calls without obtaining the recipients’
                                        23   prior express invitation or permission for the call;
                                        24                   c. Whether Defendant is vicariously liable for the telemarketing conduct of its
                                        25   agent(s); and
                                        26                   d. Whether the Plaintiff and the class members are entitled to statutory damages
                                        27   because of Defendant’s actions.
                                        28
                                             109266848.1                                     - 10 -
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 11 of 13



                                         1            61.     Plaintiff’s claims are typical of the claims of class members.

                                         2            62.     Plaintiff is an adequate representative of the class because his interests do not

                                         3   conflict with the interests of the class, he will fairly and adequately protect the interests of the

                                         4   class, and he is represented by counsel skilled and experienced in class actions, including TCPA

                                         5   class actions.

                                         6            63.     Common questions of law and fact predominate over questions affecting only

                                         7   individual class members, and a class action is the superior method for fair and efficient

                                         8   adjudication of the controversy. The only individual question concerns identification of class

                                         9   members, which will be ascertainable from records maintained by Defendant and/or its agents.

                                        10            64.     The likelihood that individual members of the class will prosecute separate actions
3993 Howard Hughes Parkway, Suite 600




                                        11   is remote due to the time and expense necessary to prosecute an individual case.

                                        12            65.     Plaintiff is not aware of any litigation concerning this controversy already

                                        13   commenced by others who meet the criteria for class membership described above.
Las Vegas, NV 89169




                                        14                                               Legal Claims
                                        15
                                                                                       Count One:
                                        16                          Violation of the TCPA’s Automated Call Provisions

                                        17
                                                      66.     Plaintiff incorporates the allegations from all previous paragraphs as if fully set
                                        18
                                             forth herein.
                                        19
                                                      67.     The Defendant violated the TCPA (a) by initiating automated telephone
                                        20
                                             solicitations to cellular telephone numbers, or (b) by the fact that others made those calls on its
                                        21
                                             behalf. See 47 U.S.C. § 227(b).
                                        22
                                                      68.     The Defendant’s violations were willful and/or knowing.
                                        23
                                                      69.     Plaintiff and members of the class are also entitled to and do seek injunctive relief
                                        24
                                             prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on
                                        25
                                             Defendant’s behalf from making calls, except for emergency purposes, to any cellular telephone
                                        26
                                             numbers using an ATDS and/or artificial or prerecorded voice in the future.
                                        27
                                             ...
                                        28
                                             109266848.1                                      - 11 -
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 12 of 13



                                         1                                               Relief Sought

                                         2            WHEREFORE, for himself and all class members, Plaintiff requests the following relief:

                                         3            A.      Injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other

                                         4   persons or entities acting on Defendant’s behalf, from making calls, except for emergency

                                         5   purposes, to any cellular telephone numbers using an ATDS and/or artificial or prerecorded voice

                                         6   in the future.

                                         7            B.      Because of Defendant’s violations of the TCPA, Plaintiff Naiman seeks for

                                         8   himself and the other putative class members $500 in statutory damages per violation or—where

                                         9   such regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to 47

                                        10   U.S.C. § 227(b)(3).
3993 Howard Hughes Parkway, Suite 600




                                        11            C.      Plaintiff and members of the class are also entitled to and do seek injunctive relief

                                        12   prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

                                        13   Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for
Las Vegas, NV 89169




                                        14   emergency purposes, to any cellular telephone numbers using an ATDS and/or artificial or

                                        15   prerecorded voice in the future.

                                        16            D.      An order certifying this action to be a proper class action under Federal Rule of

                                        17   Civil Procedure 23, establishing any appropriate classes the Court deems appropriate, finding that

                                        18   Plaintiff is a proper representative of the class, and appointing the lawyers and law firms

                                        19   representing Plaintiff as counsel for the class.

                                        20   ...

                                        21   ...

                                        22   ...

                                        23   ...

                                        24   ...

                                        25   ...

                                        26   ...

                                        27   ...

                                        28
                                             109266848.1                                        - 12 -
                                             Case 2:19-cv-01643-JAD-EJY Document 1 Filed 09/18/19 Page 13 of 13



                                         1            E.     Such other relief as the Court deems just and proper.

                                         2            Plaintiff requests a jury trial as to all claims of the complaint so triable.

                                         3            DATED this 18th day of September, 2019

                                         4                                                       LEWIS ROCA ROTHGERBER CHRISTIE
                                                                                                 LLP
                                         5

                                         6

                                         7                                                       By: /s/ Ogonna Brown
                                                                                                     Ogonna Brown, Bar No. 7589
                                         8                                                           OBrown@lrrc.com
                                                                                                     3993 Howard Hughes Parkway, Suite 600
                                         9                                                           Las Vegas, NV 89169
                                                                                                     Tel.: 702.949.8200
                                        10
3993 Howard Hughes Parkway, Suite 600




                                                                                                     Fax: 702.949.8398
                                        11
                                                                                                      Brian K. Murphy, Esq.
                                        12                                                            Jonathan P. Misny, Esq.
                                                                                                      Murray Murphy Moul + Basil LLP
                                        13
Las Vegas, NV 89169




                                                                                                      Pro Hac Application Pending
                                        14                                                            1114 Dublin Road
                                                                                                      Columbus, OH 43215
                                        15                                                            Tel: 614.488.0400
                                                                                                      Fax: 614.488.0401
                                        16
                                                                                                      Attorneys for Plaintiff
                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                             109266848.1                                     - 13 -
